      Case 1:19-cv-11614-MBB Document 27 Filed 09/11/20 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


LISA SAWTELLE,
      Plaintiff,


     v.                                             CIVIL ACTION NO.
                                                    19-11614-MBB


ANDREW SAUL,
Commissioner of the
Social Security Administration,
      Defendant.

                            FINAL JUDGMENT
                          September 11, 2020



BOWLER, U.S.M.J.

     The issues having been duly heard and a decision rendered on

September 11, 2020,

     It is ORDERED and ADJUDGED that the final decision of

defendant Andrew Saul, Commissioner of the Social Security

Administration, be AFFIRMED and that this action be DISMISSED.




                                 /s/ Marianne B. Bowler
                               MARIANNE B. BOWLER
                               United States Magistrate Judge
